MEMORANDUM **
The administrative law judge (ALJ) applied the correct legal standard, and *725substantial evidence supported his determination that Mikels did not qualify for disability insurance benefits under Title II of the Social Security Act or for Supplemental Security Income benefits under Title XVT of the Act. See Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir.1998); Floten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir.1995). The ALJ reached his decision based on evidence of Mikels’s capacity to work including a consultative orthopedic examination, the testimony of a vocational expert and Mikels’s ability to perform daily activities such as housework and yard-work. See Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir.1995) (per curiam). Additionally, the ALJ permissibly discounted Mikels’s descriptions of the extent of her injury due to inconsistencies in her testimony. See Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir.2001). The district court therefore did not err in granting the government’s motion for summary judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.